Case 1:20-cr-00018-RMB Document 49 Filed 08/04/21 Page ete Hy |
é.

J Bewnan's Manhe-
United States v. Jonatan Correa; 20 Cr. 18 (RMB)

ADVICE OF RIGHTS FORM

I have received and read a copy of the indictment or information and understand
the nature of the charges made against me. I have told my attorney all I know about the matters
referred to in the indictment or information.

My attorney has explained to me the nature of the charges against me, my
constitutional rights, and the punishment that could be imposed by the Court upon my plea of
guilty, including any maximum and mandatory minimum terms of imprisonment, the effect of
any term of supervised release that may be imposed, the possibility of an order of restitution if
any financial injury was caused by the offense, and the fact that the court must consider any
applicable sentencing guidelines, but may depart from those guidelines under some
circumstances.

[ understand that if | plead not guilty to any count or counts in the indictment or
information:

(a) 1 would be presumed under the law to be innocent of the charges against me
in such count or counts.

(b) I would be entitled to a speedy, public trial by an impartial jury in which the
burden would be upon the Government to establish my guilt beyond a reasonable doubt to the
satisfaction of all 12 jurors.

(c) Upon such trial (i) I would be entitled to remain silent and no inference could
be drawn against me because of my silence; (11) I could, if I wished, testify on my behalf; (iti) [
would be entitled to contront and cross-examine all witnesses against me; and (iv) I would be
entitled to compulsory process of the Court to obtain witnesses to testify and evidence to be
offered in my defense.

L understand that if my plea of guilty to any count or counts is accepted by the
Court, [will give up the foregoing rights with respect to such count or counts and the Court will
have the same power to sentence me as ifa jury had brought in a verdict of guilty with respect to
such count or counts.

My decision to plead guilty is freely and voluntarily made. I have-not been
induced to plead guilty to any count by any promises other than those contained in any written.
plea agreement that I have signed, if such an agreement exists, or by any statement that I would
receive leniency, a lesser sentence, or any other consideration if I pleaded guilty instead of going
to trial. [have not been induced to plead guilty by any force, coercion, pressure or fear.

I am pleading guilty because after discussing the case with my attorney I believe
that lam guilty. Tam satisfied with how my attorney has represented me. :

 
Case 1:20-cr-00018-RMB Document 49 Filed 08/04/21 Page 2 of 2

My attorney has advised me that [s]he does not believe that there are any
meritorious defenses to the count or counts to which I am pleading guilty and that after
discussing the facts with me [s]he does not believe that any of my constitutional rights have been
violated in. connection with any interrogation of me or any statement of confession made by me,
or in connection with any search of my person or my property, seizure of my property, my arrest
or these proceedings, other than as set forth in any suppression motion I have made or joined in.
[Cross out if inapplicable: | understand and agree that my guilty plea will be accepted by the
court on the condition that I [place a check to the right of one of the following: may may
not | appeal the denial of my suppression motion. ]

lam not under the influence of any substance, such as medication, narcotics or
alcohol, that would affect my ability to understand the nature and consequences of my action in

pleading guilty.

[have read and fully understand the foregoing statement.

 

Signeftire of Defendant

 

Signature of Interpreter
Dated; Jan. 10,2021

|, the attorney for the above-named defendant, have reviewed the foregoing with him
[her], have explained to him [her] the nature of the charges against him [her], his [her]
constitutional rights, and the punishment that could be imposed upon his [her] guilty plea. I
have also advised him [her] that in my opinion {s}he does not have any meritorious defenses to
the count or counts to which [s]he is pleading guilty and that his [her] constitutional rights have
not been violated in connection with any interrogation of him or any statement or confession
made by him [her], or in connection with any search of his [her] person or property, seizure of
his [her] property, his [her] arrest and these proceedings, other than as set forth in any
suppression motion that he made or joined in. [Cross out if inapplicable: As to any such
motion, I have explained that his [her] plea will be accepted by the court on the condition that

 

[s}he [place a check to the right of one of the following: may may not | appeal the
denial of his [her] motion. p
Signature of Attorney \

Dated: Jan.20 2021
